Title: To Benjamin Franklin from James Grubb, 13 July 1784
From: Grubb, James
To: Franklin, Benjamin



Sir,
Nantes, 13th. July 1784

Being on the point of forming a matrimonial Union, with a young Lady of this City, some obstacles arise relative to the difference of Religion which with the Clergy of this Country are insurmountable, unless a Man will undertake to renounce the Tenets he was brought up in, which Circumstance

is repugnant to the principles of a Man of Honor; but, as these difficulties may be removed, by means of a Permission from His Majesty for said Mariage, which will prevent any trouble to the Children about inheriting, after the decease of their Parents, who were different persuations, as some Merchants of this City & other parts of the Kingdom have, under similar Circumstances, obtaind (by means of their Friends at Court) a like permission from Mr De Vergennes, and as Our Union may be a means of individually adding Links to the great Chain you have form’d between America & this Country, I flatter myself you will honor me with your protection to obtain Our Request, and the Offspring of our Union shall be taught to revere your name with as much admiration as does Your Excellency’s most obedient & very humble Servant

J: Grubb
His Excellency, Benjamin Franklin Esqr.

 
Addressed: His Excellency / Benjamin Franklin Esqr.
Notation: Grubb 13 July 1784—
